                                             Case 2:19-cv-02212-APG-VCF Document 37 Filed 06/22/20 Page 1 of 2



                                         1   John Bragonje, Bar No. 9519
                                             LEWIS ROCA ROTHGERBER CHRISTIE LLP
                                         2   3993 Howard Hughes Parkway, Suite 600
                                             Las Vegas, NV 89169
                                         3   Tel: 702.949.8200
                                             E-mail: JBragonje@lrrc.com
                                         4
                                             Attorneys For Plaintiff, JIA JIA USA LLC
                                         5

                                         6
                                                                      UNITED STATES DISTRICT COURT
                                         7                                 DISTRICT OF NEVADA
                                         8
                                             Jia Jia USA LLC, a Nevada limited liability     Case No.: 2:19-cv-02212-APG-VCF
                                         9   company,
3993 Howard Hughes Parkway, Suite 600




                                        10            Plaintiff,
                                        11   v.
                                                                                             Stipulation and Order Dismissing
                                        12   GBS Business Corp., a Nevada corporation;       Lawsuit with Prejudice
                                             POA Commercial, LLC, a Nevada limited
Las Vegas, NV 89169




                                        13   liability company; Dionisio Lee Yang a/k/a
                                             Dionisio Johnny Yang, an individual;
                                        14   Jeannie Shiang-Mei Wey, an individual;
                                             Johnny Lee, an individual; Does 1 to 10,
                                        15   inclusive,
                                        16            Defendants.
                                        17   GBS Business Corp., a Nevada corporation;
                                             POA Commercial, LLC, a Nevada limited
                                        18   liability company,
                                        19            Counterclaimants,
                                        20   v.
                                        21   Jia Jia USA, LLC,
                                        22            Counterdefendant.
                                        23

                                        24            Defendants GBS Business Corp.; Xi Bei Nevada LLC; Dionisio Lee Yang a/k/a

                                        25   Dionisio Johnny Yang; and Johnny Lee, by and through their attorneys, Jack C. Juan, Esq.,

                                        26   and Michael D. Maupin, Esq., with the law firm of Marquis Aurbach Coffing; POA

                                        27   Commercial, LLC and Jeannie Shiang-Mei Wey by and through their attorneys, Sarah A.

                                        28   Morris and Timothy Wiseman, of the Morris Law Center; and Golden Stone Investment
                                             111541082.1
                                             Case 2:19-cv-02212-APG-VCF Document 37 Filed 06/22/20 Page 2 of 2



                                         1   Holdings LLC, by and through its counsel, Andrew H. Pastwick of the Law Office of Andrew
                                         2   H. Pastwick L.L.C.; and Plaintiffs Jia Jia USA LLC and JTM Nevada LLC, by and through
                                         3   their attorneys, John Bragonje, Esq., of the law firm of Lewis Roca Rothgerber Christie, LLP
                                         4   hereby stipulate as follows:
                                         5            The parties have entered into a separate, written settlement agreement and stipulate
                                         6   that all claims asserted in the above-captioned matter are hereby dismissed with prejudice,
                                         7   with each party to bear his, her, or its own respective attorney fees and costs.
                                         8            IT IS SO STIPULATED.
                                         9
                                               LEWIS ROCA ROTHGERBER CHRISTIE                    MARQUIS AURBACH COFFING
                                               LLP
3993 Howard Hughes Parkway, Suite 600




                                        10

                                        11     By: /s/ John E. Bragonje                          By: /s/ Michael D. Maupin
                                                John E. Bragonje (SBN 9519)                       Jack Chen Min Juan (SBN 6367)
                                        12     3993 Howard Hughes Pkwy, Suite 600                 Michael D. Maupin (SBN 13721)
                                               Las Vegas, NV 89169-5996                           10001 Park Run Drive
Las Vegas, NV 89169




                                        13     Tel: 702.949.8200                                  Las Vegas, NV 89145
                                                jbragonje@lrrc.com                                Telephone: 702.382.0711
                                        14                                                        jjuan@maclaw.com
                                               Attorneys for Plaintiffs Jia Jia USA LLC           mmaupin@maclaw.com
                                        15     and JTM Nevada LLC
                                                                                                 Attorneys for Defendants GBS Business
                                        16                                                       Corp.; Xi Bei Nevada LLC; Dionisio
                                                                                                 Lee Yang a/k/a Dionisio Johnny Yang;
                                        17                                                       and Johnny Lee

                                        18     MORRIS LAW CENTER                                 LAW OFFICE OF ANDREW H.
                                                                                                 PASTWICK L.L.C.
                                        19
                                               By: /s/ Timothy Wiseman                           By: /s/ Andrew H. Pastwick
                                        20      Sarah A. Morris (SBN 8461)                        Andrew H. Pastwick (SBN 9146)
                                                Timothy Wiseman (SBN 13786)                       1810 E. Sahara Ave., Suite 120
                                        21      5450 W Sahara Ave., Suite 330                     Las Vegas, NV 89104
                                                Las Vegas, NV 89146                               Telephone: 702.866.9978
                                        22      Telephone: 702.213.8618                           apastwick@pastwicklaw.com
                                                sarah@morrislawcenter.com
                                        23      tim@morrislawcenter.com                          Attorneys for Defendant Golden
                                                                                                 Stone Investment Holdings LLC
                                        24     Attorneys for Defendants POA
                                               Commercial, LLC and Jeannie
                                        25     Shiang-Mei Wey
                                        26
                                                  IT IS SO ORDERED.                            ____________________________
                                        27
                                                                                               United States District Judge
                                        28                                                     Dated: June 22, 2020.
                                             111541082.1


                                                                                         -2-
